Appellant's theory in this case appears to comprehend among other things, the idea that when a mortgage is foreclosed, and the security is bid in by the mortgagee complainant, that in such case the mortgagor is entitled to have the security, or the avails thereof, valued as a basis for determination of what is recoverable by way of deficiency judgment — the postulate for this theory being that when a creditor holding security reduces such security to his possession through forclosure and purchase thereof at foreclosure sale, that in such cases the creditor "owes" in effect the duty of giving credit on his debt, the *Page 308 
admitted or established value of the security, less the judicial sales price bid and paid for it, where it is made to appear that the actual value is much greater than the judicial sales price. The foregoing theory recently has been rejected by the United States Supreme Court in a bankruptcy case involving a mortgage deficiency. See Ivanhoe Building  Loan Assoc. v. Orr, 55 U.S. Sup Ct., 685, 79 L.Ed. ___, decided April 29, 1935.